Citation Nr: 1440149	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a urinary disability.

5.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of an appendectomy.

6.  Whether new and material evidence has been received to reopen the claim for service connection for a disability manifested by headaches and dizziness.

7.  Whether new and material evidence has been received to reopen the claim for service connection for a skin disability manifested by jock itch.

8.  Entitlement to service connection for peripheral vascular disease.

9.  Entitlement to service connection for swine flu.

10.  Entitlement to service connection for a disability manifested by unspecified body joints. 

11.  Entitlement to service connection for a left leg disability.

12.  Entitlement to service connection for a right leg disability.  

13.  Whether new and material evidence has been received to reopen the claim for service connection for congestive heart failure.

14.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

15.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

16.  Entitlement to a rating in excess of 10 percent for a service-connected left knee disability.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to December 1975 and from February 1979 to September 1983.  These matters are before the Board of Veterans' Appeals from January 2009 (right knee and low back) and August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Board videoconference hearing, but cancelled this request.  See February 2014 statement. 

Social Security Administration (SSA) disability records were associated with the claims file after the last adjudication of these claims by the RO.  In reviewing these records, they consist of medical determinations, to include a substantial amount of VA treatment records that were previously of file.  Regarding the claims denied in this decision, in the Board's judgment, these additional records are cumulative and redundant of the evidence previously of record as they do not relate to previously undocumented facts regarding these claims.  As such, there is no need to seek waiver of initial review by the RO of this evidence in relation to these claims.  See 38 C.F.R. § 20.1304.

The issues of service connection for a left shoulder disability, low back disability, and urinary disability (on de novo review) and for peripheral vascular disease, a left leg disability, and a right leg disability, applications to reopen claims for service connection for congestive heart failure, hypertension, PTSD, a claim for an increased rating for service-connected left knee disability, and entitlement to TDIU are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a May 2006 rating decision which denied service connection for a right knee disability, left shoulder disability, low back disability, and a urinary disability (finding generally that there was no evidence of current disabilities that were attributable to service).

2.  Evidence received since the May 2006 rating decision, including VA and private treatment records, relates to the previously unestablished elements of whether the Veteran has right knee, left shoulder, low back, and urinary disabilities that are attributable to service.

3.  The Veteran has right knee degenerative joint disease that is likely as not related to his service-connected left knee disability.

4.  The Veteran did not appeal a May 2006 rating decision which denied service connection for residuals of an appendectomy based essentially on a finding that there was no evidence in service of an appendectomy (or problems related to his appendix).

5.  Evidence received since the May 2006 rating decision does not tend to show that the Veteran underwent an appendectomy in service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

6.  The Veteran did not appeal a May 2006 rating decision which denied service connection for a disability manifested by headaches and dizziness based essentially on a finding that there was no evidence of a chronic disability manifested by headaches and dizziness found to be related to his service.

7.  Evidence received since the May 2006 rating decision does not tend to show that the Veteran has a chronic disability manifested by headaches and dizziness that is related to his service; does not related to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

8.  The Veteran did not appeal a May 2006 rating decision which denied service connection for a skin disability manifested by jock itch based essentially on a finding that there was no evidence of a chronic skin disability manifested by jock itch found to be related to his service.

9.  Evidence received since the May 2006 rating decision does not tend to show that the Veteran has a chronic skin disability manifested by jock itch that is related to his service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

10.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of swine flu or identified residual.

11.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of a disability manifested by unspecified body joints.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for a right knee disability, left shoulder disability, low back disability, urinary disability, residuals of an appendectomy, a disability manifested by headaches and dizziness, and a skin disability manifested by jock itch is final.  38 U.S.C.A. § 7105 (West 2002);           38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claims for service connection for a right knee disability, left shoulder disability, low back disability, and urinary disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for right knee degenerative joint disease is warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

4.  New and material evidence has not been received, and the claims of service connection for residuals of an appendectomy, a disability manifested by headaches and dizziness, a skin disability manifested by jock itch may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

5.  Service connection for swine flu is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

6.  Service connection for a disability manifested by unspecified body joints is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in January and July 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates, and how to reopen a claim in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appeals were most recently readjudicated by the RO in the June 2011 statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

Some of the Veteran's service treatment records (STRs) are associated with the record; however, they have been determined to be incomplete.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, his postservice treatment records were secured.

The RO did not arrange for a VA examination or secure a medical opinion with respect to any of the claims on appeal.  Absent any competent (medical) evidence suggesting that the Veteran has a current disability that may be related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

With regard to the claims to reopen, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Although the Board has a duty to determine whether new and material evidence has been received prior to addressing the merits of a claim in which there was a prior final denial, in regard to the claims for a right knee, left shoulder, low back and urinary disability, the Board summarized the basis for reopening these claims in the Findings of Fact and Conclusions of Law above.  As these determinations are favorable to the Veteran, it is not necessary to further discuss the basis for reopening.  These four claims are reopened.


Right Knee Disability

The Veteran is diagnosed with right knee degenerative joint disease.   A March 2010 primary care physician's note indicates that the Veteran injured his left knee in service and to compensate for the left knee pain, he adjusted his gait and now has problems with his right knee.  The Board notes that the Veteran is service-connected for left knee chondromalacia patella.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above, the Board concludes that the evidence supports a finding that the Veteran's right knee degenerative joint disease is secondary to his service-connected left knee disability and thus, service connection for right knee degenerative joint disease is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

New & Material Evidence - Residuals of an appendectomy, Disability manifested by headaches and dizziness, and Skin disability manifested by jock itch

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

A May 2006 rating decision denied the Veteran service connection for residuals of an appendectomy, a disability manifested by headaches and dizziness, and a skin disability manifested by jock itch based essentially on findings that there was no evidence of chronic disabilities found to be related to his service.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

The Veteran sought to reopen his claim in December 2009.  Evidence received since the May 2006 rating decision includes VA and private treatment records.  These records show that the Veteran underwent an appendectomy in February 1985, over a year after his discharge from service.  The records also show that the Veteran has not been seen, treated, or complained about a chronic skin disability manifested by jock itch.  With regard to a disability manifested by headaches and dizziness, the Board notes that the records do show occasional reports of dizziness or headaches, however such complaints have been attributed to other, non-service connected disabilities, to include congestive heart failure and hypertension.  [The Board notes that the Veteran has filed separate claims for congestive heart failure and hypertension and these are not currently before the Board.]  There is no evidence of, nor does the Veteran specifically allege, a disability (other than congestive heart failure and hypertension) that is manifested by dizziness and headaches.  Thus, the Board finds that while this evidence is new, it is not material because it does not show or tend to show that the Veteran has current chronic disabilities that are related to his service.  Further, the Veteran has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he underwent an appendectomy in service, has a current disability manifested by headaches and dizziness, or has a current skin disability manifested by jock itch.

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claims of service connection for residuals of an appendectomy, a disability manifested by headaches and dizziness, and a skin disability manifested by jock itch may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection - Swine Flu & Disability manifested by unspecified body joints

The Veteran contends that he contracted and was treated for swine flu in 1975.  He also alleges that he suffers from unspecified "body joints" due to service.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

An August 2008 VA treatment record indicates that the Veteran reported that he was admitted to the hospital for swine flu in September 1975 and that while hospitalized, a fellow soldier died in the bed next to him of swine flu.  A February 2009 VA treatment record indicates that the Veteran reported that he and his fellow soldiers were treated for swine flu while serving in Vietnam and that he is angry that the Army exposed him to such disease.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Following a review of the record, the Board notes that there is nothing to suggest that the Veteran has current diagnoses of swine flu and/or a disability manifested by unspecified body joints.  There is no indication in any of the records of anything more than a reported history of having swine flu in service.  The Veteran does not appear to contend or suggest that he is currently suffering from such disease.  Regarding a disability manifested by unspecified body joints, the Board acknowledges that treatment records show complaints and treatment for back and bilateral knee pain; however, these are claims for which the Veteran is separately seeking compensation.  Notably, the Veteran is already service-connected for a left knee disability.

The Board has considered the Veteran's lay statements to the effect that he has such disabilities due to service.  However, although he is competent to testify to symptoms, such as joint aches and pains, the diagnosis of swine flu and/or a disability manifested by unspecified body joints cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  As to swine flu, the Veteran is able to discuss symptoms of flu, but not able to attributable specific symptoms to this disease entity or attribute them as related to a prior sickness.  As to an unspecified body joints disease, the Veteran is certainly able to discuss having body joint pain, but as noted, the Veteran has separately been service connected for one such disability and has others in appellate status.  The Veteran, as a lay person, is not competent to state that he has a disability distinct from these separately asserted disabilities that is somehow a distinct disability.  In this regard, he has not alleged any specific joint(s) for this disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the Veteran did not service in Southwest Asia, and thus, considering of an undiagnosed illness manifested by joint pain is not for consideration.  See 38 C.F.R. § 3.317.  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) swine flu and/or a diagnosis of a disability manifested by unspecified body joints.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claims for service connection for a right knee disability, left shoulder disability, low back disability, and urinary disability are reopened.

Service connection for right knee degenerative joint disease is granted.

The appeal to reopen claims for service connection for residuals of an appendectomy, a disability manifested by headaches and dizziness, and a skin disability manifested by jock itch are denied.

Service connection for swine flu and a disability manifested by unspecified body joints is denied.



REMAND

Prior to considering the reopened claims for service connection for a left shoulder disability, a low back disability, and for a urinary disability on de novo review, the Board observes that additional development is warranted.   Specifically, a review of the record reflects that the Veteran has current diagnoses to include trochanteric bursitis of the left shoulder (see March 2011 VA treatment record), a suggestion of osteoarthritis of the back (see March 2010 private treatment record), and benign prostate hypertrophy (see November 1994 private treatment record, and July 2008 VA treatment record).  

With regard to the left shoulder and urinary disability claims, the Board again notes that although there is no evidence of such disabilities in service, the Board's STRs have been determined to be incomplete.  Therefore, VA has a heightened duty to assist the Veteran in developing evidence to substantiate these claims.  O'Hare, 1 Vet. App. at 365.  Under these circumstances, the Board finds that the low threshold standard of when VA should secure an examination is met and an examination to secure a medical opinion is necessary.  See McLendon, 20 Vet. App. at 79.  

Regarding the low back, the Board notes that a March 2010 private treatment record suggests that the Veteran has osteoarthritis of the back.  His STRs show complaints of low back pain and assessments of chronic low back pain and muscle spasm.  Additionally, a May 1985 treatment record notes a 5 year history of back pain (which would place the onset of back pain while the Veteran was in service).  Accordingly, the Board finds that a VA examination to secure a medical opinion in this matter is warranted.  See McLendon, 20 Vet. App. at 79.

The Veteran also contends that he has peripheral vascular disease due to service.  Treatment records show a current diagnosis of peripheral vascular disease; but, his STRs are silent for complaints, treatment, or diagnosis of such.  However, in light of the finding that the Veteran's STRs are incomplete and the Board's heightened duty to assist, the Board finds that a VA examination to secure a medical opinion is warranted.  See McLendon, 20 Vet. App. at 79.

The Veteran was issued a September 2013 rating decision.  The Veteran filed a timely Notice of Disagreement to all denials in this rating decision.  They are listed as issues 11-17 on the Title Page above.  To date, however, the RO has not responded to this Notice of Disagreement with a Statement of the Case addressing the issues.  The Board finds that a Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA and private treatment records relevant to the claims remaining on appeal, to specifically include VA treatment records from the Columbia, South Carolina Medical Center (VAMC) dated after February 2013.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any left shoulder and low back disabilities.  It is imperative that the claims files be made available to the examiners for review in connection with the examinations, to include any relevant electronic records contained in VBMS and Virtual VA.  Any medically indicated special tests should be accomplished.  After a review of the record and examination of the Veteran, the examiners should respond to the following:

(a)  Please identify (by medical diagnosis) each left shoulder disability entity found.

(b)  As to each left shoulder disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.

(c)  Please identify (by medical diagnosis) each low back disability entity found.

(d)  As to each low back disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include his back complaints therein.

The examiner must explain the rationale for all opinions, to include discussion of the Veteran's lay statements.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any urinary disability.  It is imperative that the claims files be made available to the examiners for review in connection with the examinations, to include any relevant electronic records contained in VBMS and Virtual VA.  Any medically indicated special tests should be accomplished.  After a review of the record and examination of the Veteran, the examiners should respond to the following:

(a)  Please identify (by medical diagnosis) each urinary disability entity found.

(b)  As to each urinary disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.

The examiner must explain the rationale for all opinions, to include discussion of the Veteran's lay statements.

4.  Arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his peripheral vascular disease.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's peripheral vascular disease is related to his service?

The examiner must explain the rationale for his opinion, to include discussion of the Veteran's lay statements.

5.  Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

6.  Issue a Statement of the Case addressing entitlement to service connection for a left leg disability, and a right leg disability, applications to reopen claims for service connection for congestive heart failure, hypertension, and PTSD, a claim for an increased rating for service-connected left knee disability, and entitlement to TDIU.  These denials were contained in a September 2013 rating decision.  Notify the Veteran and the attorney-representative of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


